This is an original proceeding wherein a writ of mandate is sought.
The petitioner on behalf of himself and the other employees specified in section 439, Revised Codes, as amended by House Bill No. 53 of the 1943 Legislative Assembly, (Chapter 43) prays for a writ commanding the State Board of Examiners to approve his claim for salary for services rendered as a janitor at the capitol building for the month of March, 1943, and further commanding the State Auditor to issue and the State Treasurer to pay such warrant when issued, and likewise that all employees mentioned in section 439, as amended, be granted the same relief allowed the petitioner.
It is alleged and admitted that the State Board of Examiners employed the petitioner at a salary of $125 per month, but have denied the petitioner's claim for salary for March, 1943, and that the State Auditor will refuse to issue and the State Treasurer will refuse to pay the petitioner, or any other employee of the state mentioned in section 439, any salary warrant under the provisions of the statutes as they are now construed by the State Board of Examiners.
The Board bases its refusal to pay the petitioner upon these grounds: Section 439, Revised Codes, provided prior to the 1943 amendment that: "From and after the passage of this Act, the salaries of watchmen, and utility men employed in the *Page 374 
state capitol building at Helena, Montana, shall be the sum of one hundred and twenty-five dollars ($125.00) per month. The salaries of janitors shall be one hundred and twenty-five dollars ($125.00) per month. The engineers employed at the power house of the state capitol shall be paid the sum of one hundred fifty-two dollars ($152.00) per month, and the head engineer and carpenter shall be paid the sum of one hundred seventy dollars ($170.00) per month."
The present law, as amended by the last session of the assembly by House Bill No. 53, (Chapter 43) now reads: "From and after the passage of this Act the salaries of janitors, watchmen, utility men, engineers, and the carpenter at the State Capitol building and the Power House of the State Capitol building at Helena, Montana, shall be fixed by the Board of Examiners of theState of Montana in its sound discretion."
For a long period of years the appropriations made for the employees mentioned in section 439 were made under the heading of "Capitol Building."
The appropriation made by the 1941 Session allowed for the employees mentioned in section 439 for the year ending June 30, 1942, specified that the appropriation was "for salaries fixed by law * * *." (See page 421, Laws of 1941.) This meant of course the salaries for the employees enumerated in section 439 before the 1943 amendment. It will be seen that the amount of the salaries of none of the employees mentioned was fixed in the law as amended by the 1943 Session — that function being eliminated from the statute and imposed upon the Board of Examiners. In other words, under the old law the salaries were fixed by the statute and under the new law they are fixed by the Board of Examiners. It will thus be seen that the phrase "fixed by law" as carried in the appropriation bills is not in harmony with section 439 as amended. Out of this situation the contention is made in effect that when salaries are fixed by the legislature they are "fixed by law" but when they are fixed by the Board of Examiners they are not fixed by law. The appropriations made for "Capitol Building" by both *Page 375 
the 1941 and 1943 Sessions are made for "salaries fixed by law." (See 1941 Session Laws, page 421, and House Bill No. 151 of the 1943 Session.) The 1943 amendment to section 439, Revised Codes, by its terms became effective from and after its passage and approval. It was signed by the Governor February 13, 1943, and hence succeeded and eliminated the old law on that date. It appears that the employees involved were denied their salaries for the month of March even though the appropriation was made for such salaries for the balance of the fiscal year ending June the 30th by the 1941 Session, and it further appears that they will be denied their salaries out of the appropriations made by the 1943 Session. Whether there is any difference in the rights of the employees under the two appropriations we will not here consider as we think that phase of the matter is immaterial.
The State Board of Examiners, having been apprised of the amendment to section 439 and of the provisions of the statutes relating to the appropriations, adopted a resolution refusing to allow petitioner's claim for salary for March, 1943, and such ruling would apply to all the other employees mentioned in section 439. The position of the Board of Examiners appears to be based entirely on the phrase "fixed by law," which, according to the practice followed for a number of years, appears in the appropriation bills. We can discover no very sound reason why this question should be raised in the instant case. It is admitted and clearly obvious that the intention of the Assembly in making the appropriations for "Capitol Building Account" for the year ending June 30, 1943, and the appropriation made for that purpose by House Bill No. 151 at the 1943 Session, were made to pay the salaries of the state employees mentioned in section 439.
We are satisfied that the apparent inconsistency in the[1, 2]  wording of the amended statute, section 439, and the wording of the appropriation bills was merely an oversight by the legislature and that that body would have remedied the situation had the error been called to its attention. We think the former *Page 376 
decisions of this court dealing with such controversies are very clear and there is little if any ground for conflicting opinions as to the proper course to pursue. In numerous cases this court has held that in the construction of a statute the intention of the legislature is to be pursued if possible. (Lerch v.Missoula Brick  Tile Co., 45 Mont. 314, 319, 123 P. 25, Ann. Cas. 1914A, 346; State ex rel. Carter v. Kall, 53 Mont. 162,166, 162 P. 385, 5 A.L.R. 1309; Wibaux Improvement Co. v.Breitenfeldt. 67 Mont. 206, 210, 215 P. 222; Cottonwood CoalCo. v. Junod, 73 Mont. 392, 397, 236 P. 1080; State ex relKurth et al. v. Grinde et al., 96 Mont. 608, 32 P.2d 15;State ex rel. Nagle v. Leader Co., 97 Mont. 586, 593,  37 P.2d 561.) And further that in the construction of a statute the intention of the legislature must control, and to ascertain that intention recourse must first be had to the language employed and to the apparent purpose to be subserved. (McNair v. SchoolDistrict No. 1, 87 Mont. 423, 426, 288 P. 188, 69 A.L.R. 866;Campbell v. City of Helena, 92 Mont. 366, 16 P.2d 1;O'Connell v. State Board of Equalization, 95 Mont. 91, 110,25 P.2d 114.
In the case of Barth v. Pock, 51 Mont. 418, 427,155 P. 282, 284, it was said: "While the courts are without legislative power, the rule is recognized generally that, whenever it is manifest from the face of an Act that an error was made in the use of words, the courts will treat it as corrected to express the legislative will." (Citing Hilburn v. St. Paul M.  M.Railway Co., 23 Mont. 229, 58 P. 551, 811.)
In State ex rel. Lyman v. Stewart, 58 Mont. 1, 11,190 P. 129, 133, it was said: "`* * * words or phrases which, if given effect, might defeat the manifest purpose of the statute, will be eliminated or regarded as surplusage.'"
In State ex rel. Hahn v. District Court, 83 Mont. 400,412, 272 P. 525, 529, this court said: "When the intention of the legislature can be ascertained from the statute, words may be modified, altered, or supplied so as to compel conformity of the statute to that intention (2 Lewis' Sutherland, Statutory *Page 377 
Construction [2d Ed.], 663)." (See, also, Rose v. Sullivan,56 Mont. 480, 185 P. 562; and State ex rel. Griffin v.Greene, 104 Mont. 460, 67 P.2d 995, 111 A.L.R. 770.)
The petitioner is entitled to the relief demanded and it logically follows that the appropriations made by the 1941 and 1943 Sessions for "Capitol Building" account are available to pay the salaries of all such employees as are mentioned in section 439, Revised Codes.
Let the writ issue forthwith.
MR. JUSTICE ERICKSON concurs.
MR. JUSTICE ANDERSON concurs in the result.